                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



IN RE:        Johnson v. McGinley            :
                                             :
                                             :   Civil Action No. 1:18-CV-2359
Inmate:       Armani Johnson                 :
                                             :    (CHIEF JUDGE CONNER)
ID No.        LG-7394                        :

                                         ORDER

       On December 12, 2018, this habeas corpus action was lodged without a filing

fee or an application to proceed in forma pauperis. (Doc. 1).

       Accordingly, an Administrative Order issued on December 13, 2018 in which

the petitioner was informed that this case would be dismissed without prejudice

unless, within thirty (30) days, he either paid the statutory filing fee of $5.00 or filed

a properly completed application to proceed in forma pauperis. (Doc. 3).

       More than thirty (30) days have elapsed and the Petitioner has not submitted

the filing fee, or the appropriate application to proceed in forma pauperis.

       THEREFORE, it is hereby ORDERED that this action is dismissed, without

prejudice, and the Clerk of Court shall close this file.




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania

Dated:        January 24, 2019
